Legacy Reserves LP A. G. Edwards Yield Conference May 2007 Page 2 Forward-Looking Statements Statements made by representatives of Legacy Reserves LP (the “Partnership”) duringthe course of this presentation that are not historical facts are forward-lookingstatements. These statements are based on certain assumptions made by thePartnership based on management’s experience and perception of historical trends,current conditions, anticipated future developments and other factors believed to beappropriate. Such statements are subject to a number of assumptions, risks anduncertainties, many of which are beyond the control of the Partnership, which may causeactual results to differ materially from those implied or expressed by the forward-lookingstatements. These include risks relating to financial performance and results, availabilityof sufficient cash flow to pay distributions and execute our business plan, prices anddemand for oil and natural gas, our ability to replace reserves and efficiently exploit ourcurrent reserves, our ability to make acquisitions on economically acceptable terms, andother important factors that could cause actual results to differ materially from thoseprojected as described in the Partnership’s registration statements filed with theSecurities and Exchange Commission. The Partnership undertakes no obligation topublicly update any forward-looking statements, whether as a result of new informationor future events. Legacy Reserves LP Legacy Overview Page 4 Legacy History 1981 • Dale Brown and Jack McGraw formed Brothers ProductionCompany • McGraws bought out Dale Brown in Brothers ProductionCompany • Petroleum Strategies and Moriah Properties, Ltd. are formedby Dale and Cary Brown • Significant growth through acquisition throughBrothers-Moriah joint venture • Initiated process of forming MLP • Completed private equity placement and acquired propertiesfrom Brothers, Moriah, MBN and related entities • Completed first IPO of the year 1990 1991 1999 - 2005 2005 2006 2007 Page 5 S. Wil VanLoh, Jr. Managing Partner Quantum Energy Partners William D. Sullivan Former EVP Anadarko Petroleum G. Larry Lawrence Former Controller Pure Resources Kyle D. Vann Former CEO Entergy - Koch, LP Legacy Management Team Page 6 (1) Taken from reserve reports prepared by LaRoche Petroleum Consultants, Ltd. as of 12/31/06 for Legacy Reserves LP plus proved reserves from announced acquisitions from internalreserve reports: Binger (4.1 MMBoe), TSF/Ameristate (1.4 MMBoe), and Slaughter/Rocker A (1.0 MMBoe). (2) 4th quarter 2006 plus the estimated current production from announced acquisitions: Binger (734 Boe/d), TSF/Ameristate (284 Boe/d), and Slaughter/Rocker A (215 Boe/d). Asset Overview • 25.3 MMBoe of proved reserves (1) • Reserves-to-production ratio ofover 14 years • Diversified across over 1,900wells • 70% operated • Over 4,800 net Boe per day (2) • 70% oil Page 7 (1) Source: http://www.utpb.edu Map Source: Midland Map Company. Why the Permian Basin? • Over 24 BBbls produced since1921 • Represents 20% of lower 48 statesand 68% of Texas oil production (1) • Multiple producing formations • Established infrastructure andample take-away capacity • Long-lived reserves • Predictable, shallow decline rates • Fragmented ownership Page 8 Top 5Operators 1,700+Operators 0.3% (1) Ownership based on production. Permian Basin includes Texas Railroad Commission Districts 7C, 8, 8A and Lea and Eddy County, New Mexico. Permian Basin data as of July 31, 2005; Legacy production data as of September 30, 2006. 63.6% 36.1% Consolidation Opportunities in the Permian Basin • Fragmented ownership providesnumerous acquisition opportunities • Acquisition niche - large PDPcomponent • Connected in Permian Basin dealnetwork Page 9 Note: Per John S. Herold, Inc’s 2007 Global Upstream M&A Review (from publicly available data). Mid-Continent includes the Permian Basin, excludes corporate transactions. Active Acquisition Market Page 10 Aggregate cost of $146million at an average costof $6.42 per Boe Acquisition Track Record Page 11 Binger Acquisition • Closed the purchase on April 16, 2007 of properties from Nielson & Associates, Inc., for an aggregatepurchase price of approximately $44.5 million subject to further post-closing adjustments • $29.5 million cash and 611,247 Legacy units issued to Nielson • Acquired interests in the East Binger (Marchand) Unit in Caddo County, Oklahoma • Estimated proved reserves of 4.1 MMBoe, 83% Proved Developed Producing • Miscible nitrogen injection project • Reserve life index of approximately 15.7 years • Current net production of approximately 734 Boe per day • Over 50 producing wells and 30 gas injection wells • 13,000 gross acres within the unit boundary • Operated through joint venture company to be 50% owned by Legacy • Agreement with Iron Creek (Nielson affiliate) to jointly pursue acquisitions in the N. Rockies Page 12 TSF & Ameristate Acquisitions • Signed definitive purchase agreements to acquire properties from two private companies for anaggregate stated purchase price of $20.8 million in cash • Closed Ameristate on May 1, TSF to close by end of May • Located in Midland, Upton and Reagan counties of West Texas and Lea and Eddy counties ofsoutheast New Mexico • Estimated proved reserves of 1.44 MMBoe • Approximately 89% proved developed producing reserves • Reserve life index of approximately 12 years • Current net production of approximately 284 Boe per day • 19 operated and 30 non-operated producing wells • Near existing Permian Basin properties • Negotiated transaction Page 13 Slaughter and Rocker A Field Acquisitions • Signed definitive purchase agreement to acquire properties from two private companies for anaggregate stated purchase price of $12.9 million in cash • Located in Cochran and Garza counties of West Texas • Estimated proved reserves of 1.0 MMBoe • 100% proved developed producing reserves • Reserve life index of approximately 13 years • Current net production of approximately 215 Boe per day (98% oil) • 83 producing wells, 90% operated • Near existing Permian Basin properties • Negotiated transaction Legacy Reserves LP Financial Summary Page 15 GP Interest <0.1% New Unitholders 27% 144AUnitholders 20% Sellers of Assets toLegacy 1% Founding Investors,Directors and Management 52% IPO Offering Summary - Post IPO Ownership Page 16 Legacy Balance Sheet Page 17 Note: Adjusted EBITDA for the quarter ended 9-30-06 unfavorably impacted by $4.0 million swap termination payment for 2007-2008 oil swaps. Summary Financial Information Page 18 (1) Production volumes based on a reserve report prepared by LaRoche Petroleum Consultants, Ltd. as of 12/31/06 for Legacy Reserves LP and from aninternal report for the Binger acquisition. Waha-NYMEX basis swaps in place on all hedged gas volumes. Natural gas and oil prices shown are for NYMEXfutures, except for certain gas volumes hedged on ANR-Oklahoma which trades at a discount to NYMEX Henry Hub. Additional natural gas liquids swaps havebeen placed for the Binger acquisition as previously announced. Commodity Price Hedging Summary Legacy Reserves LP Upstream MLP / LLC Sector Overview Page 20 • Harvest properties need the right home - all properties are eventuallyharvest properties • Lower cost of capital than a C-Corp as the yield is the cost of equity • MLPs are not subject to entity level federal taxation – Income and tax benefits flow through to the limited partners: cost/statutory depletion, IDC’s L&WE depreciation – 40-90%+ tax shield among peer group, Legacy >90% • Appetite for yield in the marketplace • Mature assets may have been neglected by their C-Corp owners focused ondrilling Why Should MLPs Own Mature Producing Assets? Page 21 Drivers of New Upstream MLP / LLC Activity Long-Lived,PredictableReserve Base Availability ofLonger-TermHedging ExploitationStrategy, NotExploration ConservativeBalance Sheet /Coverage Ratio • Low decline rates / High R/P ratios • High levels of PDP with predictable PUD opportunities • Low development costs • New upstream MLPs/LLCs focus on exploitation, rather than relyon exploration to support cash flow. • Factory-like development of a well-known reserve base is ideal. • Development of the longer-term hedging market has providedsupport to MLPs by facilitating visibility into productioneconomics and available cash for distribution. • Analysts are emphasizing more robust coverage ratios ofdistributions to distributable cash flow in new MLPs/LLCs, inorder to support the sustainability of cash flows. Page 22 Significant Advantages of MLP without IDR • Lower cost of capital than traditional MLP structure – Unit distribution growth not burdened by IDRs to the GP – Cost of equity equals market yield • Simple and fair alignment of interests among all investors – Investors share equally in all cash flows – With significant ownership, management is strongly motivated toincrease distributions • Facilitates accretive acquisitions – Acquisitions are more accretive at a given price – Ability to use units as acquisition currency Page 23 Note: Market data as of 5/10/2007. Large Cap Pipeline / Midstream MLPs Index: Market Cap > $1.4 B. Includes Buckeye, Boardwalk, Enbridge, Energy, Enterprise, Kinder Morgan, Magellan, Oneok, Plains, TEPPCO, Valero/NuStar. Coal MLPs Index: Alliance, Natural Resource, Penn Virginia. Small Cap Pipeline / Midstream MLPs Index: Market Cap < $1.4 B. Includes Atlas, Copano, Crosstex, DCP, Genesis, Global, Hiland, Holly, MarkWest, Martin, Pacific, Regency, Sunoco, TC, Transmontaigne, Williams. Public MLP General Partner Index: General Partners of Alliance, Atlas, Buckeye, Crosstex, Energy Transfer, Enterprise, Inergy, Magellan, Valero/NuStar, Penn Virginia, Hiland. Distribution Yield Page 24 Legacy Summary • Only MLP focused on the oil-weighted Permian Basin • Experienced management team with significant equity ownership • Tax advantaged yield • Significant organic and external growth opportunities • Long-lived, diversified multi-pay properties • Demonstrated reserve replacement capability • Long-term hedges in place • Low level of debt • MLP structure with no IDRs Page 25 Adjusted EBITDA Reconciliation This presentation, the financial tables and other supplemental information, including thereconciliations of certain non-generally accepted accounting principles ("non-GAAP")measures to their nearest comparable generally accepted accounting principles("GAAP") measures, may be used periodically by management when discussingLegacy's financial results with investors and analysts and they are also available onLegacy's website under the Investor Relations tab. Adjusted EBITDA is defined in ourrevolving credit facility as net income (loss) plus interest expense; depletion,depreciation, amortization and accretion; impairment of long-lived assets; (gain) loss onsale of partnership investment; (gain) loss on sale of assets; equity in (income) loss ofpartnerships; non-cash compensation expense and unrealized (gain) loss on oil andnatural gas swaps. Adjusted EBITDA is presented as management believes it providesadditional information and metrics relative to the performance of Legacy's business, suchas the cash distributions we expect to pay to our unitholders, as well as our ability tomeet our debt covenant compliance tests. Management believes that these financialmeasures indicate to investors whether or not cash flow is being generated at a level thatcan sustain or support an increase in our quarterly distribution rates. Adjusted EBITDAmay not be comparable to a similarly titled measure of other publicly traded limitedpartnerships or limited liability companies because all companies may not calculateAdjusted EBITDA in the same manner. Page 26 Note: Adjusted EBITDA is a non-GAAP financial measure. Adjusted EBITDA Reconciliation
